The undersigned have reviewed the prior Order Approving Compromise Settlement Agreement. The appealing party has shown good grounds to modify the award of attorney fees.
The Full Commission MODIFIES said Order as follows:
After giving due consideration to all matters involved in this case, and upon the defendants' stated or implied representation that all pertinent medical reports have been submitted with the agreement to the Commission as required by Rule 502(3)(a), the undersigned are of the opinion that the compromise settlement agreement is fair and equitable, and probably in the best interest of all parties. Said agreement is incorporated herein by reference and is approved in the single lump sum, for temporary total disability, medical expenses, as well as permanent partial disability, of ninety-thousand dollars  00/100ths ($90,000.00). Compliance with the terms of the agreement shall discharge defendant and third party administrator from further liability under the Workers' Compensation Act by reason of the injury giving rise to this claim.
An attorney's fee of $30,000.00 is approved for plaintiff's counsel to be deducted from the sum due plaintiff and paid directly to plaintiff's counsel.
Employer and carrier shall pay the costs of this proceeding.
It is to be noted, however, that this Order does not purport to approve, resolve or address any issue or matter over which the Industrial Commission has no jurisdiction, whether or not such issue or matter is referred to in the compromise settlement agreement executed by the parties in this action.
                                  S/ _______________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/ ______________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ ______________________ LAURA K. MAVRETIC COMMISSIONER